On December 7,2006, the Defendant was sentenced for Assault With A Weapon, a felony, in violation of Section 46-5-213, MCA, to a term of Ten (10) years in the Montana State Prison, with Five (5) years suspended; the Court recommends Boot Camp preceded by Connections Corrections Program; and other terms and conditions given in the Judgment on December 7, 2006. Order Amending Judgment on August 30, 2007, amended as follows: “upon successful completion of Boot Camp (Montana Treasure State Correctional Facility) and Connections Corrections, pursuant to Mont. Code Ann Section 53-30-402(2), the remaining unsuspended portion of Defendant’s sentence shall be automatically suspended.”
On November 4,2010, the Defendant’s prior sentence imposed on December 7,2006, was revoked. The Defendant was sentenced for Assault With A Weapon, a felony, in violation of Section 45-5-213, MCA, to a term of Seven (7) years to Department of Corrections, with Four (4) years suspended. This sentence shall run consecutive to the sentence imposed in Cause No. DC-10-64. The terms and conditions of the deferred or suspended portion of this Judgment are the same as those contained in the Judgment filed on 1/11/07. The Defendant shall receive credit for anytime served while in custody (85 + 240 days); and other terms and conditions given in the Judgment on November 4, 2010.
On February 6,2014, the Defendant’s prior sentence imposed on November 4,2010, was revoked. The Defendant was sentenced for Assault With A Weapon, a felony, in violation of Section 45-5-213, MCA, to a term of Four (4) years to Department of Corrections. The terms and conditions of the deferred or suspended portion of this Judgment are the same as those contained in the Judgment filed with this Court on 11/19/2010. Defendant shall receive credit for time served of 53 days. The Court recommends the NEXUS or Connections Corrections program followed by prerelease; and other terms and conditions given in the Judgment on February 6,2014.
On May 8,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant *58was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
DATED this 28th day of May, 2014.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive." (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 8th day of May, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Brenda Gilbert and Alternate Member Hon. John Warner.